Citation Nr: 0626571	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

What evaluation is warranted from December 31, 2001, for 
tinnitus?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to July 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted entitlement to service connection for 
tinnitus with a 10 percent evaluation, effective December 31, 
2001.

The record raises the issue of entitlement to an earlier 
effective date for an award of service connection for 
diabetes mellitus.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


FINDING OF FACT

Since December 31, 2001, the veteran's service-connected 
tinnitus has been assigned a 10 percent rating, the maximum 
schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus since 
December 31, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260; Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent schedular evaluation for tinnitus of 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
10 percent ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, in July 2006, the stay of 
adjudication of tinnitus rating cases was lifted.  

The December 2002 rating decision assigned the veteran's 
service-connected tinnitus the maximum schedular rating 
available for tinnitus, effective from December 31, 2001.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a separate schedular evaluation for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is not warranted at any time since December 31, 2001.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


